United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3909
                                     ___________

Darrell D. Whitmore,                 *
                                     *
           Appellant,                *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Dennis Michael Harrington; Mark      * Western District of Missouri.
Braden,                              *
                                     *      [PUBLISHED]
           Appellees.                *
                                ___________

                            Submitted: February 18, 2000
                                Filed: March 1, 2000
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, AND HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Darrell Whitmore appeals the district court’s dismissal of his Bivens1 action, and
moves to proceed in forma pauperis (IFP) on appeal. We grant him permission to
proceed IFP, leaving the fee-collection details to the district court in accordance with
28 U.S.C. § 1915(b). We also affirm in part, reverse in part, and remand.




      1
          Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
        In our de novo review of the Federal Rule of Civil Procedure 12(b)(6) dismissal
of a portion of Whitmore’s complaint, we accept the complaint’s factual allegations as
true and construe them in the light most favorable to Whitmore. See Gordon v.
Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam). We conclude the district
court erred in dismissing Whitmore’s unlawful-investigative-stop claim as barred by
Heck v. Humphrey, 512 U.S. 477 (1994). If Whitmore were to succeed on this claim,
it would not necessarily imply the invalidity of his later drug convictions. See id. at 487
n.7 (“[A] suit for damages attributable to an allegedly unreasonable search may lie even
if the challenged search produced evidence that was introduced in a state criminal trial
resulting in the § 1983 plaintiff’s still-outstanding conviction.”); Moore v. Sims, No.
98-1441, 2000 WL 49086, at *2 (8th Cir. Jan. 24, 2000) (per curiam) (§ 1983
unlawful-seizure claim was not barred by Heck); Duffy v. Wolle, 123 F.3d 1026, 1037
(8th Cir. 1997) (recognizing § 1983 body of law applies to Bivens actions), cert.
denied, 523 U.S. 1137 (1998).

      Accordingly, we reverse the dismissal of Whitmore’s investigative-stop claim
and remand to the district court for further proceedings. We also reverse the dismissal
of Whitmore’s state emotional-distress claim and remand for further consideration. See
28 U.S.C. § 1367(a) (supplemental jurisdiction). We affirm the dismissal of
Whitmore’s remaining federal claims for the reasons stated by the district court. See
8th Cir. R. 47B. We deny as moot Whitmore&s motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-